Citation Nr: 1716119	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976 and from March 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides in Atlanta, Georgia.    

The Veteran filed a timely notice of disagreement to the September 2010 rating decision, which was followed by the Agency of Original Jurisdiction (AOJ) issuing a statement of the case in January 2013.  She does not appear to have submitted a timely substantive appeal.  See 38 C.F.R. § 20.302 (2016).  However, for reasons that are unclear, the AOJ readjudicated the matter in a supplemental statement of the case (SSOC) that was issued in December 2015.  An attached cover letter informed the Veteran that she still had time to submit her appeal.  A substantive appeal was received within 60 days of the December 2015 SSOC.  The matter was subsequently certified to the Board in January 2017.  Thus, as VA has taken actions to indicate to the Veteran that the issue of entitlement to an increased rating for PTSD was on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  

The record indicates that the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) by designating so on a timely submitted VA Form 9 in January 2016.  There is no indication that the RO scheduled the Veteran for the requested hearing.  Thus, in light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a Travel Board hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to her and included with the record.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

